Order entered July 18, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00467-CR

                             ESTEVAN RENDON LARA, Appellant

                                                      V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-76060-M

                                              ORDER
        Before the Court is court reporter Yolanda Atkins’s July 17, 2017 request for an

additional thirty days in which to file the reporter’s record. In her request, Ms. Atkins states her

computer has crashed and disabled her court reporting software, requiring her to send her

computer out for repairs. We GRANT Ms. Atkins’s request and ORDER the reporter’s record

filed within thirty days of the date of this order.




                                                           /s/   ADA BROWN
                                                                 JUSTICE